      Case: 1:16-cv-06812 Document #: 80 Filed: 11/02/18 Page 1 of 2 PageID #:1610
      Case: 18-1668    Document: 00713313557          Filed: 11/02/2018   Pages: 2



      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                       Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                             Phone: (312) 435-5850
             Chicago, Illinois 60604                                                   www.ca7.uscourts.gov




                                         NOTICE OF ISSUANCE OF MANDATE
 November 2, 2018


To:            Thomas G. Bruton
               UNITED STATES DISTRICT COURT
               Northern District of Illinois
               Chicago , IL 60604-0000



                                         BARRY DAYTON,
                                         Plaintiff - Appellant

 No. 18-1668                             v.

                                         OAKTON COMMUNITY COLLEGE, et al.,
                                         Defendants - Appellees

  Originating Case Information:

 District Court No: 1:16-cv-06812
 Northern District of Illinois, Eastern Division
 District Judge Matthew F. Kennelly
Herewith is the mandate of this court in this appeal, along with the Bill of Costs, if any. A
certified copy of the opinion/order of the court and judgment, if any, and any direction as to
costs shall constitute the mandate.


  RECORD ON APPEAL STATUS:                                       No record to be returned




NOTE TO COUNSEL:
If any physical and large documentary exhibits have been filed in the above-entitled cause, they are
   Case: 1:16-cv-06812 Document #: 80 Filed: 11/02/18 Page 2 of 2 PageID #:1611
   Case: 18-1668    Document: 00713313557          Filed: 11/02/2018   Pages: 2



to be withdrawn ten (10) days from the date of this notice. Exhibits not withdrawn during this period
will be disposed of.

Please acknowledge receipt of these documents on the enclosed copy of this notice.

                           -----------------------------------




 Received above mandate and record, if any, from the Clerk, U.S. Court of Appeals for the
 Seventh Circuit.

 Date:                                                Received by:


 _________________________                            ____________________________________




 form name: c7_Mandate(form ID: 135)
